Citation Nr: 0934911	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$11,405.20.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active duty from November 1952 to November 
1962 and died in 1995.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, that 
denied a waiver of recovery of overpayment of nonservice-
connected death pension benefits in the amount of $11,405.20 
on the basis that the appellant demonstrated bad faith in 
failing to report her son's Social Security Administration 
(SSA) income when it was received, or in a timely fashion.

The appellant was scheduled for a Board hearing in 
Washington, D.C., in December 2007 and rescheduled for a 
hearing in November 2008, but failed to report and did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
her hearing request.


FINDINGS OF FACT

1.  The appellant was awarded VA non-service-connected death 
pension benefits, effective from April 1995, based on 
financial and other information she provided to VA, including 
income received; she was advised her that sources of her 
countable income included that from her sons.

2.  From February 1, 2004 to January 31, 2006, the appellant 
was paid VA pension benefits based on no countable income 
when, if fact, her son was in receipt of Social Security 
Administration (SSA) benefits.

3.  The overpayment in question was created by the 
appellant's intentional failure to correctly report income 
from SSA benefits of her son.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA non-service-
connected death pension benefits in the calculated amount of 
$11,405.20 is precluded by reason of bad faith on the part of 
the appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009). 
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that those provisions pertaining to 
VA's duties to notify and to assist do not apply to Chapter 
53 of Title 38 of the United States Code, and questions 
pertaining to the waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Board notes that in her December 2006 substantive appeal, 
the appellant requested to testify at a hearing before a 
Veterans Law Judge in Washington, D.C.  In an October 2007 
letter sent to the appellant at the address of record noted 
on her May 2006 waiver request, the Board advised that she 
was scheduled for a hearing in December 2007.  In a September 
2008 letter that was addressed to the appellant at another 
address, the Board advised that she was rescheduled for a 
Board hearing in November 2008.  This letter was returned by 
the United States Postal Service later in September 2008 and 
the envelope was stamped "No Such Number".  A November 2008 
letter from the Board addressed to the appellant at the same 
address as the September 2008 letter was returned by the 
United States Postal Service in December 2008 and the 
envelope was stamped "Forwarding Order Expired".  A letter 
sent to the appellant at the address shown on her December 
2006 substantive appeal, was returned by the United States 
Postal Service in January 2009 and the envelope was stamped 
"Forwarding Order Expired".

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.

There is no indication the appellant's address was changed; 
she had not submitted a change of address form, but mail to 
her was returned as undeliverable.  If, per chance, she had 
changed addresses without informing VA, it is well 
established that it was her responsibility to keep VA advised 
of her whereabouts in order to facilitate the conducting of 
inquiry with regard to her claim.  If she did not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

Thus, the Board is of the opinion that all due process 
requirements were met with regarding to the appellant's 
hearing request.

II.	Factual Background and Legal Analysis

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2008).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness if 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness on the basis of equity and good conscience 
under 38 U.S.C.A. § 5302(b). 38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

The Veteran died in March 1995.  Later in March 1995, the 
appellant applied for non-service-connected death pension 
benefits by filing a VA Form 21-534.  That form includes 
instructions for completing the form, including that the 
applicant must show all types of payments and incomes from 
all sources for the applicant and her dependent children. 

In completing her 1995 application for benefits, the 
appellant wrote $0.00 in all blocks of income categories, 
indicating that the income received during the entire year of 
the Veteran's death, and income expected for the next 
calendar year, was $0.00 for all categories of income 
including for Social Security for her and her two sons.

In the May 1995 notification letter, the RO advised the 
appellant that her award was based on countable annual income 
of $0 from March 31, 1995; she was further advised to report 
to VA if there were any changes in the number or status of 
her dependents and that her failure to do so may create an 
overpayment that will have to be repaid.

In a letter dated in July 1996, the RO advised the appellant 
that her pension award was amended, and to report to VA if 
there were any changes in the number or status of her 
dependents, and that her failure to do so may create an 
overpayment that will have to be repaid.

In January 1999, the appellant submitted an EVR indicating 
that she and her children received $0.00 income during 1998 
and 1999.  Instructions enclosed with this and subsequent 
EVRs clearly notified the appellant that she was required to 
report all income unless the instructions provide otherwise; 
and that if not sure about a particular type of income, to 
report it and provide a full explanation of the source of the 
income.  There was no instruction to not include income from 
Social Security benefits for her or her dependent children.

In a March 1999 letter, the RO advised the appellant that her 
pension award was amended, and to report to VA if there were 
any changes in the number or status of her dependents, and 
that her failure to do so may create an overpayment that will 
have to be repaid.

The appellant's VA Form 21-519S received in January 2000 
continued to show that neither she nor her sons received any 
income.

In a June 2000 letter, the RO advised the appellant that it 
was notified by SSA that she received SSA benefits in the 
monthly amount of $292.00 while VA used $0.00 to determine 
her monthly rate.  She was advised that the income was 
countable for VA purposes and must be used to determine her 
monthly rate.

In a letter dated in August 2000, the RO advised the 
appellant that her pension award was amended based upon 
information received from the SSA indicating her gross 
monthly benefit, although she reported no SSA income.  She 
was advised that the adjustment resulted in an overpayment of 
benefits, and to report to VA if there were any changes in 
the number or status of her dependents.

An August 2000 letter from the Debt Management Center (DMC) 
in St. Paul, Minnesota, advised the appellant that she owed 
VA $17,732.00.

A December 2000 financial report (VA Form 20-5655) indicates 
that the appellant received SSA income.

In May 2001, the COWC granted the appellant's request for a 
waiver of overpayment of pension benefits in the amount of 
$17,732.00 created due to her unreported SSA benefits.  The 
COWC find no evidence of fraud, misrepresentation or bad 
faith in the creation of the debt and held that a waiver was 
warranted due to the appellant's financial hardship.

In a September 2003 letter, the RO notified the appellant 
that it received information from the SSA that showed that 
her monthly SSA benefits increased since August 2001.  The RO 
proposed to reduce the appellant's monthly VA pension 
payments and she was advised that the adjustment created an 
overpayment of benefits paid to her.  

In a letter dated in early December 2003, the RO advised the 
appellant that her pension award was reduced based upon 
information received from SSA indicating that her monthly 
benefit rate increased.  She was again advised of the 
conditions that could affect her right to payments.  Such 
conditions included a change in her family income and net 
worth as set forth in the enclosed Death Pension Award 
Attachment, VA Form 21-8767.  This attachment also informs 
the appellant that her benefits were income based. 

In a December 2003 letter, the DMC advised the appellant that 
she owed VA $4,137.00.

In February 2004, the appellant requested that her widow's 
pension be re-started and submitted a copy of a December 2003 
letter from the SSA indicating that she was no longer 
entitled to SSA benefits beginning January 2004 when her 
child became 16 years of age.

In undated letters apparently sent to the appellant in May 
and June 2004, the RO regarding her death pension benefits.  
The May 2004 letter indicated that an adjustment was made 
based on review of the February 2004 SSA award letter.  The 
June 2004 letter noted the an EVR was received in May 2004 
and no additional adjustment was needed.  She was again 
advised in both letters that her pension rate depended on her 
income and the number of her dependents and to advise VA if 
her income changed.

In June 2004, the appellant submitted an EVR, signed and 
dated in April 2004, on which she reported that she and her 
children received $0.00 income.

In June and October 2004 decisions, the COWC granted the 
appellant's request for a waiver of overpayment of pension 
benefits in the amount of $4,137.00, finding no evidence of 
bad faith, fraud, or misrepresentation, and that waiver was 
warranted based on her financial hardship.

In a November 2005 letter, the RO advised the appellant of a 
proposed action to reduce her VA pension benefits for the 
period from February 1, 2004 to January 31, 2006 due to her 
son's unreported SSA income (a copy of this letter is not of 
record, but the appellant has not disputed its existence).  

In January 2006, action was taken on the proposed reduction 
of the appellant's benefits to retroactively count her son's 
SSA income benefits that created an overpayment.   In a 
February 2006 letter, the DMC advised the appellant that she 
owed VA $11,405.20 (this letter is not in the claims file but 
the appellant does not dispute the creation or amount of the 
debt).

In May 2006, the RO received the appellant's waiver request 
with her financial status report.  

In its June 2006 decision, the COWC determined that the 
appellant acted in bad faith by not reporting her son's SSA 
income.  The Committee noted that the evidence of record 
showed that the appellant received a waiver of overpayment in 
the past for failure to report her own SSA income and, thus, 
she knew or should have known that it was her responsibility 
to report her son's income that started in 2004.

In her June 2006 notice of disagreement, the appellant 
requested that, if her waiver claim was denied, she be 
permitted to repay the debt on a monthly basis.

In her December 2006 substantive appeal, the appellant said 
"I admit that I was wrong about receiving the pension from 
V.A. and Social Security".  She described the circumstances 
of her financial, personal, and medical problems and said 
that she was unable to count on her 18-year old son's SSA 
income that came in his name.  At the end of her statement, 
she said that she was "very sorry about not reporting" her 
income and asked to be forgiven but understood if her waiver 
request was denied.  She listed her monthly expenses and said 
that she started receiving SSA in September 2006.

In considering the appellant's claim, initially, the Board 
must determine that no fraud, misrepresentation, bad faith, 
or a lack of good faith predicated the indebtedness before 
the criteria regarding equity and good conscience can be 
considered in a given waiver case.  The Board must make an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. at 546.

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that her income or other circumstances which would affect her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1) (2008).

After considering the record and the applicable regulatory 
provisions, it is clear that the appellant failed to report 
her son's receipt of SSA benefits for over two years.  It is 
equally clear that she did so with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.

The record clearly indicates, and the appellant has not 
denied, that her son became eligible to receive SSA benefits 
in January 2004 when he reached 16 years of age.  As 
discussed above, beginning with the appellant's original 
application for death pension benefits in March 1995, and 
multiple times thereafter, by way of the above discussed VA 
Forms and letters, the appellant received notice from VA that 
she was required to list amounts of income received from any 
source including from Social Security benefits for her and 
her children.

There is no indication in the record to show that during the 
period in question the appellant did not understand the 
requirement of notifying VA of all sources of income.  
Notably, after she failed to report her receipt of SSA 
monthly benefits and incurred an overpayment of VA pension 
benefits, in May 2001, the COWC granted her claim for waiver 
of overpayment in the amount of $17, 732.00 incurred because 
of unreported SSA income.  Then, in October 2004, the COWC 
granted her request for a second waiver of overpayment in the 
amount of $4,137.00 that was incurred because the appellant 
failed to report her increased monthly SSA benefits.  Thus, 
the record reflects that the appellant had actual knowledge 
of the importance of SSA income in determining her 
eligibility for VA death pension benefits.

Despite the repeated notices to the appellant of her duty to 
report any change in income, she continued to omit any 
mention of her son's SSA monthly benefits, including in the 
April 2004 EVR submitted in June 2004.

In fact, in her December 2006 substantive appeal, the 
appellant admitted that she "was wrong" to receive both VA 
pension and SSA benefits and said "[she] was barely getting 
by". She described her difficult personal, financial, and 
medical problems, listed her monthly expenses and income, and 
apologized for not reporting her income.  She essentially 
contends that her personal, financial, and medical situations 
caused her omission to report receipt of her son's Social 
Security Administration income benefits to VA.

Certainly, given these facts, it could be argued that the 
appellant placed VA on notice of her son's SSA income in 
February 2004, when she submitted a copy of the December 2003 
SSA award letter terminating her SSA income benefit.  
However, arguing against this is the April 2004 financial 
report she submitted in June 2004 indicating that she and her 
children received $0.00 in monthly income.

After reviewing the evidence of record, however, the Board 
finds the appellant's contentions to be lacking in 
credibility as to the infractions inherent in her submissions 
between 2004 and 2006.  First, it is clear that in the past 
during the period when she submitted forms resulting in the 
overpayment, the appellant was clearly aware of her duty to 
report her receipt of Social Security Administration benefits 
to VA and the consequences of her failure to do so, notably 
the creation of her overpayments in August 2000 and December 
2003.

There is also no indication at all that the appellant was 
precluded in the past from understanding and correctly 
completing the reporting forms during the period from the 
2004 to 2006.  She continued to sign the required information 
forms through 2006.  There is no medical evidence to the 
contrary.  Moreover, in December 2006, the appellant 
acknowledged that she was wrong to accept both VA and SSA 
monthly benefits and argued that she did so due to her 
personal, medical, and financial problems.
 
Under these circumstances, the Board finds the appellant's 
failure to report her family's change in Social Security 
Administration income, due to her son's receipt of monthly 
benefits, was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on her part to 
seek an unfair advantage.

The Board is not unsympathetic to the appellant's personal, 
financial, and medical problems.  However, in view of the 
above, the Board concludes that the appellant's actions 
constituted bad faith.  Since bad faith in the creation of 
the $11,405.20 benefits overpayment has been shown, waiver of 
recovery of this amount is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of 
equity and good conscience, such as any current financial 
hardship, are not applicable.  Bad faith is shown by the 
preponderance of the evidence and, thus, the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  Waiver of 
recovery of overpayment is denied.

(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of overpayment of disability compensation 
benefits, in the amount of $11,405.20, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

` 
